Title: To Benjamin Franklin from Mademoiselle ——— Defay, 6 February 1783
From: Defay, Mademoiselle ——
To: Franklin, Benjamin


Monsieur
Paris 6 fevrie 1783
Cest Avec tout le Respect La Reconnoissance que je doit a vos Bontees que je vous prie de Recevoir Mon Compliment Sur Lanonce de la paix que vous procuree aux puissances interessee.
Je joint icy une nouvelles Supliques de Mr Gastellier Sur la quelle je vous Suplie de Vouloir bien a Cordée La grace quil demande.
Si je nestoit pas incomodee jauroit eü lhonneur de vous la presenter.
Jay Lhonneur dEstre Avec Respect Monsieur Votre tres heumble Et tres obeissantte Servantte
Defay
Mlle defay Rue beauregard ou Mr Gastellier a Montargis
 
Notation: De Fay 6. Fevr. 1783.
